Title: To Thomas Jefferson from Ebenezer Elmer, 25 January 1802
From: Elmer, Ebenezer
To: Jefferson, Thomas


          
            Washington Jany. 25. 1802
          
          The President will be pleased to excuse the freedom I take of recommending Dr. Cozens of this place as a Gentleman of good principles & character, very qualified, in my opinion, to take charge, as Librarian, of the books provided for the use of both Houses of Congress.
          I am with very great respect The Presidents Obedt. Humbl Servt.
          
            Eben. Elmer
          
        